              Case 2:20-cv-00964-RSM Document 2 Filed 06/22/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE
10

11    BLACKSTONE INTERNATIONAL, LTD.,
      a Maryland corporation,                           CASE NO. 20-cv-964
12
                        Plaintiff,
13                                                      CORPORATE DISCLOSURE
              v.                                        STATEMENT FOR PLAINTIFF
14                                                      BLACKSTONE INTERNATIONAL,
      COSTCO WHOLESALE CORPORATION,                     LTD.
15    a Washington corporation,
16                       Defendant.
17

18
19          Pursuant to Fed. R. Civ. P. 7.1 and LCR 7.1, Plaintiff Blackstone International, Ltd.

20   (“Blackstone”), makes the following disclosure:

21          Blackstone does not have any parent corporation and is not a publicly held company, and

22   no publicly held company has an interest of 10% or more in Blackstone.

23

24

25

26

27

28   CORPORATE DISCLOSURE STATEMENT - 1                                       GOLDFARB & HUCK
                                                                              ROTH RIOJAS, PLLC
                                                                        925 Fourth Avenue, Suite 3950
                                                                          Seattle, Washington 98104
                                                                                (206) 452-0260
              Case 2:20-cv-00964-RSM Document 2 Filed 06/22/20 Page 2 of 2



 1   Date: June 22, 2020                 Respectfully submitted,
 2                                       GOLDFARB & HUCK ROTH RIOJAS, PLLC
 3
                                         /s/ Christopher M. Huck________________
 4                                       Christopher M. Huck, WSBA No. 34104
                                         (huck@goldfarb-huck.com)
 5                                       /s/ Kit W. Roth_______________________
                                         Kit W. Roth, WSBA No. 33059
 6
                                         (roth@goldfarb-huck.com)
 7                                       /s/ R. Omar Riojas____________________
                                         R. Omar Riojas, WSBA No. 35400
 8                                       (riojas@goldfarb-huck.com)

 9                                       925 Fourth Avenue, Suite 3950
                                         Seattle, Washington 98104
10
                                         Phone: (206) 452-0260
11                                       Fax: (206) 397-3062

12
                                         Paul R. Gieri (pro hac vice to be filed)
13                                       (paul.gieri@prgierillc.com)
                                         P.R. GIERI LLC
14
                                         6701 Democracy Blvd Suite 300
15                                       Bethesda, Maryland 20817
                                         Phone: (860) 235-6314
16

17                                       Attorneys for Plaintiff
18                                       Blackstone International, Ltd.

19

20

21

22

23

24

25

26

27

28   CORPORATE DISCLOSURE STATEMENT - 2                               GOLDFARB & HUCK
                                                                      ROTH RIOJAS, PLLC
                                                                   925 Fourth Avenue, Suite 3950
                                                                     Seattle, Washington 98104
                                                                           (206) 452-0260
